COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00349-CV

TOWN OF COPPER CANYON,                                              APPELLANT
TEXAS

                                          V.

MORNINGSTAR PROPERTIES,                                               APPELLEE
LTD.

                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 15-00509-367

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered the parties’ “Agreed Motion to Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     /s/ Bonnie Sudderth
                                                     BONNIE SUDDERTH
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: June 30, 2016

      1
       See Tex. R. App. P. 47.4.